    8:20-cr-00038-RFR-SMB Doc # 42 Filed: 08/25/20 Page 1 of 6 - Page ID # 96




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )    CASE NO. 8:20CR38
                                         )
                    Plaintiff,           )
                                         )    BRIEF IN SUPPORT
       v.                                )    OF DEFENDANT’S MOTION TO
                                         )    SUPPRESS
JACOB A. BRUN,                           )
                                         )
                    Defendant.           )


      A probation officer may not serve as a stalking horse for sheriff’s deputies who

hope to avoid the hassle of complying with the Fourth Amendment’s warrant

requirement. The warrantless search of a private residence by the Douglas County

Sheriff’s Office on December 19, 2019 violated Jacob Brun’s Fourth Amendment

rights. Any evidence found inside the home should be suppressed.

                                      FACTS

      On November 1, 2018, Jacob A. Brun received a sentence of eighteen (18)

months of supervised probation in Douglas County (NE) District Court in Case No.

18-3204. Of the conditions imposed upon Brun, one required him to “[s]ubmit to

reasonable search and seizures of his person, home, and vehicle by all law

enforcement and probation officers.” The order setting his probation terms noted

that “[u]pon violation of any condition of probation, the defendant may be brought

before the Court for further proceedings as provided by law.”

      On October 11, 2019, a judge in Douglas County issued an arrest warrant for

Mr. Brun in Case No. 19-23592 for misdemeanor operating a motor vehicle to avoid
    8:20-cr-00038-RFR-SMB Doc # 42 Filed: 08/25/20 Page 2 of 6 - Page ID # 97




arrest. Based upon that allegation and others, on November 8, 2019, the Douglas

County Attorney’s Office filed a motion to revoke Mr. Brun’s probation in Case No.

18-3204. Four days later, on November 12, 2019, the Douglas County District Court,

citing Brun’s failure to appear that day, issued an arrest warrant in Case No. 18-

3204.

        On December 19, 2019, deputies with the Douglas County Sheriff’s Office

received word that someone matching Mr. Brun’s description had been spotted

leaving a home on K Street in Omaha, Nebraska. As two deputies arrived in SUVs

on K Street, Brun was driving a gray Honda Accord west. With the eastbound

deputies blocking K Street, Brun placed the Accord in reverse and backed down the

street. With the deputies following him, Brun backed the Accord down 41st Avenue.

The deputies arrested Brun near the intersection of 41st Avenue and J Street at

10:45 a.m.

        After arresting Brun, the deputies returned to the K Street home and

awaited the arrival of representatives from the state probation office.

        At 11:05a.m., two probation officers arrived and entered the home on K

Street with sheriff’s deputies to conduct a “probation search.” A firearm – named in

Count VI of the Superseding Indictment – was found. Drugs – the subject of Count

V – and other items of evidentiary value were also found.




                                          2
   8:20-cr-00038-RFR-SMB Doc # 42 Filed: 08/25/20 Page 3 of 6 - Page ID # 98




                                          ANALYSIS

         I.       The officers lacked probable cause and/or reasonable suspicion
                  to search the private residence.

         In Griffin v. Wisconsin, the Supreme Court considered a warrantless

“probation search” and concluded that the “special needs” of the probation system

authorized warrantless searches based on reasonable suspicion rather than probable

cause.        483 U.S. 868, 872-80 (1987). In Griffin, the Court considered the fact that the

search had been conducted pursuant to a state regulation authorizing the search. Id.

at 880.

         The Eighth Circuit, considering Griffin in United States v. Schoenrock, 868

F.2d 289 (8th Cir. 1989), confirmed, however, that probation searches are still subject

to Fourth Amendment reasonableness.             In Schoenrock, the Eighth Circuit upheld a

warrantless probation search not made attendant to a regulatory scheme, but instead

upon the sentencing court’s careful evaluation of the defendant’s particular needs.

868 F.2d at 292.

         In United States v. Giannetta, 909 F.2d 571, 576 (1st Cir. 1990), the First

Circuit considered a probation search conducted by Giannetta’s probation officer

along with a local police detective.             The probation officer, having received

information from the detective, became suspicious that Giannetta was violating his

conditions of probation and, invoking a search term, searched Giannetta’s home with

the assistance of other members of law enforcement. The Giannetta Court was

“troubled by the search condition’s failure to contain a reasonableness limitation[,]”

                                                3
   8:20-cr-00038-RFR-SMB Doc # 42 Filed: 08/25/20 Page 4 of 6 - Page ID # 99




but found that the absence of such a limitation was “not objectionable so long as the

decision to search was in fact narrowly and properly made on the basis of reasonable

suspicion[.]”   909 F.2d at 576 (citing Schoenrock, 868 F.2d at 292.)   Quoting United

States v. Ross, 456 U.S. 798 (1982), the Giannetta Court noted that the scope of the

lawful search must be defined by the “entire area in which the object of the search

may be found.”     Id. at 576-77. The Court noted that, “[c]ourts have uniformly held

that probation and parole officers may not serve as ‘stalking horses’ for the police by

initiating searches solely for police purposes in order to help the police circumvent

the fourth amendment’s warrant requirements.”         Id. at 577 (citing United States v.

Cardona, 903 F.2d 60, 65-66 (1st Cir. 1990)). The Court noted, however, that neither

“the mere presence of police during a probation search” nor “mutually beneficial

cooperation” between probation officers and other officers” transformed a probation

search into a police search.   Id. at 581 (citations omitted).

      In the present case, the warrantless search of the private residence lacked the

reasonableness required by the Fourth Amendment.

      First, the Douglas County Sheriff’s Office used the state probation office as a

“stalking horse” in order to circumvent the Fourth Amendment. For 20 minutes after

Mr. Brun’s arrest, deputies set up a perimeter outside the home to make sure no one

came or left. In that 20 minutes, the deputies called for and awaited the arrival of

probation officers instead of seeking a warrant from a neutral and detached

magistrate.     Unlike the probation officer in Giannetta who worked alongside the


                                            4
  8:20-cr-00038-RFR-SMB Doc # 42 Filed: 08/25/20 Page 5 of 6 - Page ID # 100




police detective, here, the probation officers arrived well after Brun’s arrest and their

involvement was limited to the warrantless search of protected areas.

        Second, the plain-language terms of Brun’s probation merely subjected him to

revocation if he refused to submit to searches. The search term did not, by its plain

language, authorize searches by law enforcement carte blanche. The terms give Brun

the discretion to either consent to a reasonable search or face revocation. The terms

do not themselves provide consent or any other implicit authorization for unfettered

searching. The deputies should have sought Brun’s consent to search the home and,

if Brun denied the consent (and if the sentencing court later deemed request

reasonable), his denial could have been considered a violation of the terms of Brun’s

probation. In that case, the deputies would have had to type up an application for a

search warrant and seek judicial approval to search the home – a minor hassle, at

best.

        Lastly, with the issuance of the warrant in Case No. 18-3204 and Brun’s arrest

on that warrant, Jacob Brun was not – at the time of the search – under the

supervision of the probation officer nor subject to those release terms.       There is

nothing in the reports to suggest that the search of the home on K Street was confined

to only those areas where evidence of a probation violation might be found.

                                   CONCLUSION

        Jacob Brun’s Fourth Amendment rights were violated by the warrantless

search of a private home and the Court should suppress all evidence obtained from


                                           5
  8:20-cr-00038-RFR-SMB Doc # 42 Filed: 08/25/20 Page 6 of 6 - Page ID # 101




it. WHEREFORE, the Defendant, Jacob Brun respectfully requests that all evidence

obtained by law enforcement from the December 19, 2019 search of the home on K

Street be suppressed. Brun requests a hearing in this matter.

                                       JACOB A. BRUN, Defendant,


                                       By:    s/ Richard H. McWilliams
                                               RICHARD H. MCWILLIAMS
                                               Assistant Federal Public Defender
                                               222 South 15th Street, Ste. 300N
                                               Omaha, NE 68102
                                               (402) 221-7896



                          CERTIFICATE OF SERVICE

        I hereby certify that on August 25, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to the following: Lesley Woods, Assistant United States Attorney, Omaha, NE.


                                              s/ Richard H. McWilliams




                                          6
